Citation Nr: 1610098	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  15-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbar strain, multilevel degenerative changes, spondylosis and discogenic disease.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for neuropathy, right upper extremity, including as secondary diabetes mellitus.

5.  Entitlement to service connection for neuropathy, left upper extremity, including as secondary diabetes mellitus.

6.  Entitlement to service connection for neuropathy, right lower extremity, including as secondary diabetes mellitus.

7.  Entitlement to service connection for neuropathy, left upper extremity, including as secondary diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction, including as secondary diabetes mellitus.

9.  Entitlement to service connection for a right shoulder disability, including as secondary to the service-connected lumbar spine disability.

10.  Entitlement to service connection for a left shoulder disability, including as secondary to the service-connected lumbar spine disability.

11.  Entitlement to service connection for a right elbow disability, including as secondary to the service-connected lumbar spine disability.

12.  Entitlement to service connection for a left elbow disability, including as secondary to the service-connected lumbar spine disability.

13.  Entitlement to service connection for a right hand disability, including as secondary to the service-connected lumbar spine disability.

14.  Entitlement to service connection for a left hand disability, including as secondary to the service-connected lumbar spine disability.

15.  Entitlement to service connection for hypertension.

16.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, with service in the Republic of Vietnam from July 1969 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The RO has characterized the Veteran's psychiatric claim as one for service connection for PTSD, claimed as depression.  The analysis was limited to whether service connection for PTSD is warranted.  The clinical records, however, do show a diagnosis of major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose, "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board, therefore, is recharacterizing the Veteran's claim accordingly as a single claim for service connection for a psychiatric disability, to include PTSD and depression. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).

REMAND

The Board finds that additional evidentiary development is needed prior to the adjudication of the claims on appeal.

Notice and Development under 38 C.F.R. § 3.310

The Veteran's August 2014 notice of disagreement included an assertion that all claims denied in the July 2014 rating decision should be service connected as related to his service-connected back disorder.  Neither the rating decision on appeal, nor the December 2014 statement of the case considered the issue on appeal on a secondary basis.  Moreover, the Veteran was not afforded notice of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310.  On remand, the Veteran should be afforded the requisite notice as to the evidence necessary to establish service connection on a secondary basis.  38 C.F.R. § 3.159(b) (2015).  Under the circumstances, the Board also finds that the originating agency should readjudicate all claims on a secondary basis, to include assessing whether the duty to assist set forth at 38 C.F.R. § 3.159(c)(4) requires that the Veteran be scheduled for a new VA examination in response to any of the claims on appeal to address the question of whether any of the claimed disabilities are secondary to his service-connected back disability. 

Back Examination

The Veteran has appealed the rating assigned for his service-connected lumbar spine disability.  The most recent VA examination in this case occurred in June 2014.  At that time the Veteran reported no radicular pain or other signs or symptoms of radiculopathy.  Recently, in a statement received in November 2015, the Veteran reported having radiculopathy in his legs.  On remand, the originating agency should afford the Veteran a VA examination to determine the current degree of severity of his service-connected low back disability and any associated neurological impairment.

Psychiatric Examination

The Veteran claims to have a psychiatric disability related to his experiences during his tour in the Republic of Vietnam.  He reported to a VA examiner that he had to run to protect himself after hearing explosions, that he saw the spark of fire and had to run for safety, that he was nervous, and that some of his soldier companions were killed during his tour in Vietnam.  See June 2014 VA examination report.

The VA examiner found that the Veteran does not meet the criteria for a PTSD diagnosis and went on to diagnose the Veteran with a depressive disorder.  Review of the Veteran's VA clinical records also shows an indication of major depressive disorder.  The June 2014 VA examiner, however, did not provide an opinion as to whether the Veteran's depressive disorder is causally connected to his active service or was caused or aggravated by service-connected disability.  Such an opinion is needed to decide this claim.  

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that this matter be remanded in order to obtain a nexus opinion as to the diagnosed depressive disorder. 

Diabetes Mellitus Examination

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current diabetes mellitus.  Rather, the RO's review of the clinical records found a notation of pre-diabetes only, which led the RO to deny the claim on the basis that the Veteran does not carry a current diagnosis of diabetes.  

The most recent VA clinical records of record are dated in June 2014, at which time the Veteran's primary care physician discussed with him a lab finding of the same month, which showed "impaired fasting glucose, uncontrolled."  No more recent clinical notes are of record.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with an established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for diabetes mellitus, especially in light of the uncontrolled impaired glucose findings nearly two years ago, coupled with the Veteran's confirmed service in the Republic of Vietnam during the Vietnam Era.

The Veteran also has appeals pending for service connection for peripheral neuropathy of the upper and lower extremities, as well as for erectile dysfunction, all of which he claims are related to the diabetes mellitus.  These claims are, therefore, inextricably intertwined with the diabetes mellitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claims of entitlement to service connection for erectile dysfunction and peripheral neuropathy of the upper and lower extremities are  remanded along with the remaining claims.

Records

The originating agency should also undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2015).



TDIU

In addition to the claims discussed above, the Veteran also has a claim pending for entitlement to a TDIU based on his service connected lumbar spine disability, as well as based on the disabilities subject to the service connection claims on appeal.  See January 2014 VA Form 21-8940.  The TDIU claim is, therefore, also inextricably intertwined with the pending appeals.  Therefore, the claim of entitlement to a TDIU is remanded along with the remaining claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions:

1.  Provide the Veteran all required notice in response to the claims for service connection on a secondary basis.

2.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected lumbar spine disability, to include any associated neurological dysfunction such as radiculopathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the pendency of his claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service; is otherwise etiologically related to any in-service disease, event, or injury; or was caused or permanently worsened by service-connected disability.  The examiner must consider the Veteran's statements related to his in-service experiences, particularly during his tour in the Republic of Vietnam.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine if the Veteran has had diabetes mellitus at any time during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  If the examiner determines that the Veteran currently has or has had diabetes mellitus during the period of the claim, the examiner also should identify any complications of the disorder that have been present during the period of the claim.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
7.  Then, the RO or the AMC should readjudicate all issues on appeal, to include readjudication of the service connection claims on a secondary basis under 38 C.F.R. § 3.310.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




